Citation Nr: 1229267	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1953 to May 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO).

In September 2011, the Veteran was afforded a personal hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the September 2011 hearing is no longer employed at the Board.  The Veteran was offered the opportunity to testify at another hearing with a VLJ; however, the Veteran declined the offer and requested that his case be considered on the evidence of record.  As such, the Board will adjudicate the appeal based on the current record.


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of PTSD based on a confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Post-service medical treatment records show that the Veteran had been diagnosed as having PTSD, including following a VA examination conducted in 2012.  

The Veteran claims that during service at Fort Bragg sometime between April and May 1954, he took his pregnant wife to the hospital for an appointment at the same time an airborne unit was participating in Operation Flash Burn.  He noted that it was a very windy day and the sky was full of parachutists who were coming down rapidly, some landing alongside the road leading to the hospital.  He heard a lot of screaming and stopped to help as many as he could.  When he arrived at the hospital, he was informed that his wife's appointment would be delayed to care for all the injured and was asked to return to the area to help bring more of the injured to the hospital for medical assistance.  He stated that he saw many soldiers with injuries to the head and broken bones and has had nightmares about it ever since.

In a February 2012 memorandum, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a PTSD stressor verification review confirming the claimed stressful event involving an errant airborne operation at Fort Bragg in 1954 in which 2 soldiers were killed, thirty were hospitalized and fifty had minor injuries.  It is plain the Veteran's claimed in-service stressful event occurred.  The question for consideration is whether the Veteran has PTSD which is causally related to such stressor.

During the September 2011 hearing, the Veteran reported having symptoms of PTSD prior to his wife passing away.  He would have nightmares about the stressor and blackouts while driving if he heard a siren.  She would help him deal with his symptoms as she would take over driving when he was having a blackout.  His physician recommended that he not drive anymore.  

According to the Veteran's VA physician, Dr. G.W., he began treatment for PTSD in July 2008.  Dr. M.G. stated in a letter dated February 2012 that the Veteran was being treated for military-related psychiatric difficulties.  

VA treatment records show that in July 2010, the Veteran has been diagnosed as having PTSD, simple phobia, bereavement, and depressive disorder.  These diagnoses were attributed to traumatic exposure, death of wife, loss of business, and diminishing autonomy.  The traumatic exposure described was the reported inservice Operation Flash Burn.  

In February 2012, the Veteran was afforded a VA examination in connection with his claim.  The Veteran was diagnosed as having PTSD and bereavement.  The examiner stated that the Veteran's difficulty with the loss of his wife was unrelated to his traumatic events, which intensified his PTSD symptomatology.  The Veteran's PTSD was attributed to the Veteran's reported inservice stressor carrying mutilated bodies during a botched training mission during Operation Flash Burn in Fort Bragg.  The examiner indicated that the Veteran experienced, witnesses or was confronted with an event that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others and the Veteran's response involved intense fear, helplessness or horror.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed inservice injury, event, or illness.  In a May 2012 addendum, the examiner stated that the Veteran reported the onset of his symptoms of PTSD occurred after the traumatic stressor experienced during his military service and he did not report experiencing other traumatic stressors before or after his military service.  

The Board finds the evidence demonstrates that the Veteran has been diagnosed as having PTSD relating to his claimed inservice stressor.  The Veteran has consistently reported the same inservice stressful event that has been found to cause his PTSD by his VA treating physicians.  In addition, the VA examiner provided a definitive opinion that the Veteran's PTSD was related to his reported inservice stressor.  The examiner also provided rationale and cited to specific evidence in the file as support for his opinion.  The opinion was based upon review of the claims file and a physical examination, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Because there is medical diagnosis of PTSD related to a confirmed inservice stressor, the Board concludes that the evidence supports the grant of service connection for PTSD.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Thus, following a full review of the record, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


